NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0591n.06

                                          No. 14-3621


                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

ABDOU ABDOU MOHAMEDENE,                                                    FILED
                                                                      Aug 19, 2015
       Petitioner,                                                DEBORAH S. HUNT, Clerk
v.
                                                     ON PETITION FOR REVIEW FROM
LORETTA E. LYNCH, Attorney                           THE UNITED STATES BOARD OF
General,                                             IMMIGRATION APPEALS

       Respondent.




BEFORE:       SUHRHEINRICH, CLAY, and ROGERS, Circuit Judges.

       CLAY, Circuit Judge. Petitioner Abdou Mohamedene filed an application for asylum,

withholding of removal, and protection under the Convention Against Torture (CAT). See 8

U.S.C. §§ 1158(a), 1231(b)(3)(A); 8 C.F.R. 208.16(c). An immigration judge (IJ) denied the

application and ordered Mohamedene removed from the United States to Mauritania. The Board

of Immigration Appeals (BIA) dismissed Mohamedene’s appeal, and he subsequently filed this

petition seeking review of the BIA’s order. For the reasons set forth below, we deny the petition

for review.

                                 FACTUAL BACKGROUND

       Mohamedene is a native and citizen of Mauritania. He arrived in the United States at

New York, New York, in December 2009, and he was admitted as a non-immigrant B-1 visitor.

Mohamedene was authorized to remain in the United States temporarily, but not beyond March
                                           No. 14-3621


2, 2010. On the last day that he was legally permitted to be in this country, Mohamedene filed

an application for asylum, withholding of removal, and protection under the CAT. He continued

to reside in the United States after filing his application. In July 2010, the Department of

Homeland Security filed a Notice to Appear in the immigration court, alleging that Mohamedene

was in the United States without authorization and charging him with removability pursuant to 8

U.S.C. § 1227(a)(1)(B).

       In his appearance before an IJ, Mohamedene admitted the factual allegations in the

Notice to Appear and conceded that he was removable. However, he wished to continue pursuing

his application for asylum, withholding of removal, and CAT protection.

       In May 2013, a merits hearing was held before the IJ on Mohamedene’s application.

Mohamedene submitted documentary evidence to the immigration court, including a newspaper

article he authored, a work certificate from a Mauritania news agency, a membership

identification card for a Mauritanian political organization, a police report indicating that his

luggage was stolen, affidavits from family members and social and professional contacts, and a

warrant for his arrest issued by Mauritania’s Ministry of Justice. Mohamedene also testified

during the hearing, but he called no other witnesses.

       Mohamedene was born on December 31, 1967, in Mauritania. He testified that his

parents, now both deceased, came from different tribes. His father is from a black tribe and his

mother is from a white tribe, and Mohamedene and his family were discriminated against

because of this fact. Mohamedene asserts that in Mauritania, blacks are considered slaves, and

miscegenation is considered a crime.

       Mohamedene attained a high school diploma but pursued no further education. After

completing high school, he spent several years working for a cattle rancher. He then went to



                                                 2
                                          No. 14-3621


Nouakchott, Mauritania, and began working part-time for an Associated Press (AP) journalist.

Mohamedene described his work as that of an apprentice—when the AP journalist was reporting

from the field, Mohamedene assisted with the media equipment and with the writing. The AP

journalist was highly educated and wrote about the about the problems in Mauritania,

particularly human rights abuses. He was a member of the Assembly of the Democratic Forces

political party (“RFD”), an opposition party, and he faced government harassment because of his

writings and political affiliation. Mohamedene worked for the AP journalist from 2003 until

2005.

        Mohamedene joined the RFD in 2006 because he believed in the party’s mission. He

also joined because the AP journalist convinced him that the RFD was a viable opposition party.

Among other things, Mohamedene passed out leaflets and helped organize demonstrations on

behalf of the RFD. He also published “several” articles espousing his views on freedom and

equality. Admin. R. at 172. When asked how many, he first said “three or four,” and when

pressed further, he said “three.” Id. Mohamedene claims that the Mauritanian government knew

he was a participant in the RFD because of his demonstration work and his writings. On one

occasion, he was arrested by three police officers at a demonstration and held for three days. He

was beaten while in custody, and eventually released because of his injuries. He has never

otherwise been arrested.

        On cross-examination, Mohamedene was asked additional questions about his RFD

membership. He had previously testified that he joined RFD in 2006, so the government asked

why his membership card was dated May 2007. He responded that it must be the renewal card.

He explained that he received a renewed membership card from the RFD annually, but that he

does not have copies of the membership cards he received over the years.



                                               3
                                          No. 14-3621


       Mohamedene also testified that he is married and has several children. He and his wife

are from different tribes; he is considered black and she is considered white.           Because

miscegenation is considered a crime, he and his wife were married in secret. News of their

relationship only became public when his wife became pregnant with their first child.

Mohamedene presented the IJ with Mauritanian judicial decrees documenting the birth of his

children, and he explained that the government recognizes his children.

       Mohamedene further testified that he was harassed by his wife’s tribe and family, and

even received death threats. Even though he had no knowledge of a black man ever being killed

for marrying a white woman, Mohamedene believed that his brother-in-law would make good on

the threat to kill him if given the chance. He had been assaulted by his wife’s family on at least

four occasions. He explained that one of those occasions was while he was held at the police

station in 2008 after being arrested at a demonstration; his brother-in-law was there, and it was

he who hit Mohamedene, not the police.

       Mohamedene entered the United States in December 2009, and shortly thereafter filed the

application that is the subject of the instant case. In support of his application, Mohamedene

submitted a warrant for his arrest issued by Mauritania’s Ministry of Justice. It was sent to him

by his brother, who obtained it from a friend. The warrant, issued while Mohamedene was in the

United States, was in response to an article he published in an opposition newspaper in

Mauritania after he arrived in the United States. When asked how his brother got a copy of the

arrest warrant, Mohamedene said that his brother had a friend in the police department who

retrieved it for him. Mohamedene further testified that the police never sent the warrant to his

family members or anyone else.




                                                4
                                           No. 14-3621


       Mohamedene provided further testimony about the article that was the cause for a

warrant being issued for his arrest. He testified that he sent the article to the newspaper with a

photo of himself. The article discusses corruption and the lack of equality in Mauritania and was

similar to articles Mohamedene had previously published in the same paper. When asked why

he was unable to provide an issue of the newspaper in which the article was published,

Mohamedene explained that he had a copy of the paper in his suitcase while traveling by bus

from New York to Cincinnati, but the luggage was stolen during the trip. He filed a police report

for the stolen bag but it was never recovered.

       On cross-examination, Mohamedene testified that he did not actually send the article to

the Mauritanian newspaper directly; rather, he mailed it to the AP journalist to submit to the

paper. Mohamedene sent the article at “[t]he beginning of 2010,” and it was published on

January 4, 2010. Id. at 186. He explained that he was unable to get another copy of the

newspaper because there is no archival system, and it is very difficult to get copies of old

newspapers. When asked why he sent a photo with the article, Mohamedene responded that it

was the AP journalist who added the photo. When asked why the reporter had a photo of him,

Mohamedene stated, “He was my friend. He was my boss. He was everything. He had pictures

of me.” When asked where the photo came from, he said that it was a picture taken while he was

in the RFD. When asked why the newspaper photo was identical to the photo used in his visa

application, Mohamedene explained that the AP journalist was with him when he took his visa

photos, and he gave the reporter one of the extra photos that were snapped.

       Mohamedene further testified that a friend and fellow Mauritanian, Mostapha Val, helped

prepare his application because Mohamedene did not read or speak English. He met Val in New

York City. Mohamedene stated that he would stay with Val for a week at time when he would



                                                 5
                                            No. 14-3621


visit New York from Kentucky. Mohamedene lived in Kentucky and had a permanent address

there. When asked why he listed Val’s New York address on the stolen luggage police report

even though he lived in Kentucky, he claimed he could not remember why he did that. In his

asylum application, Mohamedene indicated that his Kentucky address was the only address

where he had ever resided in the United States. When questioned about it, he explained that he

lived in New York for three or four months, and did not put all his previous American addresses

in the asylum application.

       Mohamedene was also questioned about his Mauritanian national identification (“ID”)

number. The ID number is given at birth, and Mohamedene’s ID number was listed on his arrest

warrant. When the government pointed out that the identification numbers on Mohamedene’s

birth certificate and arrest warrant were different, he responded that the birth certificate has its

own unique identification number and that each citizen has two identification numbers—the one

listed on the birth certificate and a national ID number.

       As part of his asylum application, Mohamedene also submitted affidavits from his family,

the AP journalist, and the leader of the RFD. His brother collected the letters and sent them to

him. Mohamedene concluded his examination by testifying that slavery still exists in Mauritania

and that he fears that, because of his political views and his status as black man, he will be killed

if he ever returns to the country.     The court then heard argument from the parties before

concluding the hearing.

       In a lengthy opinion, the IJ summarized the hearing testimony, laid out the applicable

law, determined that Mohamedene lacked credibility, and held that the evidence Mohamedene

presented only minimally corroborated his claims, if at all. The IJ denied the application and

ordered Mohamedene removed to Mauritania. Mohamedene appealed, and the BIA concluded



                                                 6
                                         No. 14-3621


that he did not meet his burden of proving eligibility for asylum, withholding of removal, and

protection under the CAT. This petition for review followed.

                                 STANDARD OF REVIEW

       “Where the BIA reviews the immigration judge’s decision and issues a separate opinion,

rather than summarily affirming the immigration judge’s decision, we review the BIA’s decision

as the final agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). Where,

as here, the BIA “adopts the IJ’s decision and supplements that decision with its own

comments,” we review both opinions. Hachem v. Holder, 656 F.3d 430, 434 (6th Cir. 2011).

       Questions of law are reviewed de novo, giving substantial deference to the BIA’s

interpretations of the Immigration and Nationality Act. See Koulibaly v. Mukasey, 541 F.3d 613,

619 (6th Cir. 2008). Factual findings, including those relevant to “credibility determinations,

denial of asylum applications, withholding of removal, and the CAT,” are reviewed for

substantial evidence.1 Id. Under this deferential standard, “we uphold a BIA determination as

long as it is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Parlak v. Holder, 578 F.3d 457, 462 (6th Cir. 2009) (internal quotation

marks omitted). The BIA’s findings of fact are conclusive “unless the Court finds that any

reasonable adjudicator would be compelled to conclude to the contrary.” Bi Xia Qu v. Holder,

618 F.3d 602, 606 (6th Cir. 2010) (internal quotation marks omitted). “In other words, in order

to reverse the BIA’s factual determinations, the reviewing court must find that the evidence not

       1
          The REAL ID Act of 2005 applies to applications for asylum, withholding of removal,
and CAT relief filed on or after May 11, 2005. See El-Moussa v. Holder, 569 F.3d 250, 256 (6th
Cir. 2009). The Act permits the IJ to consider “any inaccuracies or falsehoods in an applicant’s
statements, without regard to whether an inconsistency, inaccuracy, or falsehood goes to the
heart of the applicant’s claim, or any other relevant factor.” Slyusar v. Holder, 740 F.3d 1068,
1072 (6th Cir. 2014) (internal quotation marks omitted). An adverse credibility determination
can be fatal to an applicant’s claims for asylum, withholding of removal, and protection under
the CAT. Id.
                                               7
                                          No. 14-3621


only support a contrary conclusion, but indeed compels it.” Hassan v. Holder, 604 F.3d 915, 925

(6th Cir. 2010) (internal quotation marks omitted).

                                         DISCUSSION

I.     Legal Framework

       “To establish eligibility for asylum, an applicant must establish he is a ‘refugee’ within

the meaning of” the statute. Lin v. Holder, 565 F.3d 971, 976 (6th Cir. 2009). “Refugee” is

defined as a person “who is unable or unwilling to return to . . . [his] country [of nationality]

because of persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular group, or political opinion.” 8 U.S.C. § 1101(a)(42). For

an applicant to establish himself as a refugee, he must demonstrate that one of the

aforementioned protected grounds “was or will be at least one central reason for” his

persecution. 8 U.S.C. § 1158(b)(1)(B)(i). “The asylum applicant who satisfies the burden of

establishing past persecution is presumed to have a well-founded fear of future persecution.”

Ouda v. I.N.S., 324 F.3d 445, 452 (6th Cir. 2003).       Absent evidence of past persecution,

however, the applicant must “prove a well-founded fear of future persecution.” Allabani v.

Gonzales, 402 F.3d 668, 674 (6th Cir. 2005). To do so, he must show that he “actually fear[s]

that he will be persecuted upon return to his country, and he must present evidence establishing

an objective situation under which his fear can be deemed reasonable.” Id. (internal quotation

marks omitted). The “well-founded fear” standard is not a preponderance of the evidence

standard; “one can certainly have a well-founded fear of an event happening when there is less

than a 50% chance of the occurrence taking place.” Selami v. Gonzales, 423 F.3d 621, 625 (6th

Cir. 2005) (internal quotation marks omitted).




                                                 8
                                           No. 14-3621


       To qualify for withholding of removal, the applicant must demonstrate that if returned to

his country of origin there is a “clear probability” that he would be subject to persecution

because of his race, religion, nationality, social affiliation, or political opinion.     Gilaj v.

Gonzales, 408 F.3d 275, 289 (6th Cir. 2005) (per curiam). A “clear probability” means that it is

more likely than not that the applicant would be subject to persecution. Al-Ghorbani v. Holder,

585 F.3d 980, 993–94 (6th Cir. 2009). It is more difficult to obtain relief pursuant to an

application for withholding of removal than it is pursuant to an application for asylum because

“[t]he burden of proof for withholding of removal is more exacting than that for asylum.” Lumaj

v. Gonzales, 462 F.3d 574, 578 (6th Cir. 2006). Failure to satisfy the lower burden of proof for

asylum proceedings necessarily results in failure to establish eligibility for withholding of

removal. See Yu v. Ashcroft, 364 F.3d 700, 703 n.3 (6th Cir. 2004).

       To establish eligibility for relief under the CAT, the applicant must show that it is more

likely than not that he would be tortured if deported to the proposed country of removal. Zhao v.

Holder, 569 F.3d 238, 246 (6th Cir. 2009) (citing 8 C.F.R. § 1208.16(c)(2)). “Torture, in any of

its myriad manifestations, must entail the intentional infliction of severe mental or physical pain

upon an individual by or at the instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity.” Alhaj v. Holder, 576 F.3d 533, 539 (6th

Cir. 2009) (internal quotation marks omitted). If an applicant is determined to be not credible, he

cannot rely on his discredited testimony to meet his burden for CAT protection. Slyusar, 740
F.3d at 1074.

II.    Adverse Credibility Determination

       The IJ found that Mohamedene’s testimony undermined his credibility. Some aspects of

his testimony were contradictory. At times he did not answer questions; at other times he



                                                9
                                           No. 14-3621


prevaricated. And “[m]any questions had to be repeated in order to get [Mohamedene] to

respond to the specific question asked . . . [as] [h]e often appeared to be controlling the response

rather than being responsive.” Admin. R. at 72.

       The IJ pointed to numerous examples to support her finding that Mohamedene’s

testimony was less than credible. For one, his testimony regarding the January 4, 2010 article he

published was inconsistent. Mohamedene first testified that he mailed the article and his photo

to the newspaper to be published. Then he clarified that he sent the document and photo to the

AP journalist, who in turn provided them to the newspaper for publication. He then altered his

story again and said that the AP journalist already had the photo and it was taken at an RFD

event. Upon further probing, Mohamedene advanced a yet slightly different narrative—that the

AP journalist was present when he had his visa photo taken, and he gave the reporter the extra

photo that was recorded.

       In support of the finding that Mohamedene’s testimony was not credible, the IJ also

pointed to his documented residence in the United States. In the police report Mohamedene

filed, he listed his New York City address. In his asylum application, he listed his Kentucky

address as being the only place he has ever lived in the United States. Testifying before the

court, Mohamedene affirmed that he has always resided in Kentucky, but then backtracked and

stated that he lived in New York for three to four months at one point.

       The IJ also cited Mohamedene’s RFD membership as giving her pause on whether to

believe his testimony. He claimed that he joined the RFD sometime in 2006, he acknowledged

that his application was dated December 2006, and he testified that he renewed his membership

annually. The RFD card he entered in record, which he claims is a renewal card, is dated May




                                                10
                                           No. 14-3621


2007. The IJ was understandably confounded as to why Mohamedene’s annual membership was

renewed five months after first joining the organization.

       Other examples the IJ pointed to include the fact that Mohamedene testified that he

mailed the article (from the United States to Mauritania) at the beginning of 2010 but was unable

to explain how the article was published (so quickly) on January 4, 2010. Mohamedene was also

unable to provide a satisfactory answer why his birth certificate and arrest warrant had different

national identification numbers.    While the IJ acknowledged that all the explanations and

discrepancies she mentioned “might individually be insignificant,” she went on to conclude that

“in combination they call into question [Mohamedene’s] credibility.” Id. at 73.

       The BIA agreed with the IJ that the above-cited examples “diminished [Mohamedene’s]

credibility and undercut the persuasive value of his claim overall.” Id. at 4. The BIA also

rejected Mohamedene’s explanations on appeal as unpersuasive and inadequate.

       Mohamedene argues that the IJ and the BIA misunderstood and mischaracterized his

testimony, and also gave undue weight to minor inconsistences in his testimony. Specifically, he

argues that the inconsistencies in his testimony were simply clarifications, and that his testimony

was otherwise uncontradicted. Because the IJ’s and the BIA’s credibility determinations are

supported by substantial evidence, we reject Mohamedene’s arguments.

       The adverse credibility determinations are supported by numerous examples that indicate

that Mohamedene may have been shading the truth if not lying outright.                  Moreover,

Mohamedene has not presented evidence or argument that would compel a reasonable

adjudicator to disagree with the IJ’s finding. It is possible that a factfinder could reasonably

determine that between the translator, Mohamedene’s anxiousness, and the high stakes of the

proceeding, any discrepancies in Mohamedene’s testimony should be disregarded. However,



                                                11
                                           No. 14-3621


that is not the standard—“[t]hat this Court could conceivably make a contrary conclusion is not

enough to justify reversal of the IJ’s decision; compulsion is required.” Slyusar, 740 F.3d at

1073. And even acknowledging that some of the inconsistencies in Mohamedene’s testimony

were insignificant, the BIA’s decision must still be upheld because “under the REAL ID Act,

even ancillary inconsistencies in a petitioner’s testimony support adverse credibility

determinations.” Id. Indeed, we have upheld adverse credibility determinations for similarly

inconsequential inconsistencies. See, e.g., Yong Xing Deng v. Holder, 572 F. App’x 331, 333

(6th Cir. 2014) (per curiam).

III.   Corroborating Evidence

       Notwithstanding Mohamedene’s lack of credibility, the IJ went on to examine the

application based upon the corroborating evidence submitted. The IJ found: that Mohamedene’s

work certificate verified his work in Mauritania; that the AP journalist’s affidavit verified that

Mohamedene worked in journalism in some capacity; that the copy of the article indicated that it

may have actually been published; and that the RFD card and the affidavit from the leader of the

party tended to verify Mohamedene’s membership in the RFD. The IJ concluded that this

evidence partially corroborated Mohamedene’s claim.

       However, the IJ took issue with the rest of the evidence provided. The affidavit from

Mohamedene’s wife does not mention (let alone explain) their racial differences or the race-

based threats and violence her family inflicted upon him. The affidavit from Mohamedene’s

brother only mentions the fact that he obtained the arrest warrant from a friend; it does not refer

to the slave conditions under which he and Mohamedene allegedly grew up, nor does it discuss

the problems between Mohamedene and his wife’s family. Accordingly, the IJ determined that

the letters are “very general and do not provide sufficient information to overcome respondent’s



                                                12
                                         No. 14-3621


lack of credibility or to support his claim, specifically to conditions concerning their racial

difference.” Admin. R. at 74.

        The IJ also found the fact that Mohamedene was able to marry his wife, register the

marriage, and record the births of their intertribal, mixed-race children, all cast doubt on his

claim of visceral and widespread racial discrimination. The IJ further determined that it was

troubling that Mohamedene provided no evidence regarding any of the other articles he claimed

to have published. Mohamedene also failed to provide any information regarding the circulation

of the newspapers in which the articles were published or that the government even knew about

the articles.

        Regarding Mohamedene’s RFD membership, the IJ found that although the affidavit

from the party leader verified the fact of membership, it did not discuss what, if any, activism

Mohamedene had undertaken.       The IJ deemed the arrest warrant suspect “because of the

discrepancy in the identification information contained on it and the fact that [Mohamedene’s]

brother” did not mention “it was obtained from a police officer or even why the police officer

would be willing to provide the documentation to [him].” Id. at 77. The IJ also took issue with

the timing of the warrant, finding it implausible that the first warrant for Mohamedene’s arrest

would be issued only after he wrote an article while out of the country, when he had previously

written three other articles.

        For these reasons, the IJ determined that Mohamedene was not a refugee—he had not

established that he had been persecuted in the past, nor had he established that he had a well-

founded fear of persecution should he be removed to Mauritania. Because the IJ found that

Mohamedene had not met his burden for his asylum application, she also found that he

necessarily failed to meet his burden for withholding of removal. Finally, the IJ ruled against



                                              13
                                           No. 14-3621


Mohamedene on his CAT claim, finding that there was not a sufficient likelihood that he would

be arrested and tortured by or with the acquiescence of the government.

        The BIA agreed, concluding that Mohamedene’s corroborating evidence “did not

sufficiently rehabilitate his discredited testimony or independently satisfy his burden of proof.”

Id. at 4.

        The IJ’s and the BIA’s findings that Mohamedene is not eligible for asylum, withholding,

or CAT protection are supported by substantial evidence.          Mohamedene relies on vague

assertions of slave treatment, an uncorroborated claim of discrimination based on his mixed

marriage, and alleged threats from his wife’s family to support his claim for past persecution

based on race. He relies on an unsubstantiated claim of arrest at a demonstration followed by a

three-day period of detention and a beating to support his claim for past persecution based on

political opinion. Mohamedene also maintains that he will be killed if removed to Mauritania

“because of his actual and imputed political opinions, because he has not respected his status as a

slave, and because he has violated the expected norms of his social group by marrying someone

of another race from another tribe.” Pet’r’s Br. at 13. Because his claims are uncorroborated and

both the IJ and BIA found his testimony not credible, Mohamedene’s asylum, withholding, and

CAT applications all fail. See Pilica v. Ashcroft, 388 F.3d 941, 954 (6th Cir. 2004) (“Because

[the petitioner’s] testimony plausibly could be viewed as incredible, and certainly could be

viewed as inconsistent or incoherent, a fact finder reasonably could find that [the petitioner’s]

testimony, absent corroboration, was insufficient to meet his burden of proof.” ).

                                         CONCLUSION

        For the foregoing reasons, we deny the petition for review.




                                                14